: | — File — ~ leg
. ——— ENTERED _ Get, |
en

ee er

UNITED STATES DISTRICT COURT |
JAN 21 2020 :

 

 

 

 

DISTRICT OF NEVADA
~ CLERK US Lis tRIGT Chun?
eae n DISTRICT OF 'EVape
MY: Z _ mo srety ‘
UNITED STATES OF AMERICA, )
)  2:96-CR-0085-LDG-BNW
Plaintiff, )
)
vs. )
)
MUI LU )
)
Defendant. )

 

ORDER

The matter before the court is to clarify the order of restitution previously entered as part
of the Judgment in a Criminal Case (ECF#313), sentencing held on January 25, 1999. Upon
further review of the restitution order in this matter, the specifics needed to complete the order of

restitution were not made a part of the Judgment. Therefore, good cause appearing,

IT IS ORDERED that the defendant shall make restitution to the following payee(s)

listed below:

Name of Payee: MGM GRAND HOTEL AND CASINO
Amount of Restitution: $9,411.03

Name of Payee: SHERATON DESERT INN HOTEL AND CASINO
Amount of Restitution: $21,457.58

Name of Payee: LAS VEGAS HILTON HOTEL AND CASINO
Amount of Restitution: $9,131.39
Total Amount of Restitution ordered: $40,000.00**
** Joint and Several with co-defendants

Dated this [ 4 day of January, 2020.
Lit orcas

UNITED STATES DISTRICT JUDGE V
